 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    LEONARD W. HILL,                                  Case No. 2:17-cv-00155-APG-VCF
12                       Petitioner,                    ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 39), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (first request) (ECF No. 39) is GRANTED. Respondents will have through February 11,

21   2019, to file and serve a reply to petitioner’s opposition (ECF No. 38).

22          DATED: December 28, 2018
23                                                                ______________________________
                                                                  ANDREW P. GORDON
24                                                                United States District Judge
25

26
27

28
                                                       1
